DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed May 23rd 2022, claims 1-20 are pending for examination with a September 13th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 4 and 5 are amended. Claims 21-24 are newly added. Claim rejections under 35 USC §112(d) are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-22 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

	In claim 1, the “the front haptic output device and the back haptic output device are interchangeable with each other” of the newly amended feature “a back haptic output device configured for contact with a rear part of the head of the user and coupled to the head support; wherein the front haptic output device and the back haptic output device are interchangeable with each other” is unclear.
It is unclear if the physical units of the front and back output devices are interchangeable? That is, it is unclear if the front and back output devices can be removed and re-installed? It is further unclear if the visual output signals to the front output device and the visual output signals to the back/rear output devices are interchangeable?
	In the present Office action, the “interchangeable” haptic output devices are construed and cited as “signals interchangeable” haptic output until further clarification provided.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 8, 10-11, and 17-21 are rejected under 35 U.S.C. §103 as being unpatentable over Cheong et al. (US 2015/0293592), hereinafter Cheong, and further in view of Cho (US 2014/0118631), hereinafter Cho.

Claim 1
“A head-mounted display comprising: a display unit configured to be worn on a head of a user and having a display for providing graphical output to the user” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c. The HMD device 100a and the data glove 102c may establish a communication channel through at least one of wired or wireless communication methods”;

“a head support mechanically and electronically coupled to the display unit” Cheong [0493] discloses “a Head Mounted Display (HMD) device; a “head support” is inherently disclosed in a Head Mounted Display device;

“haptic output devices including: a front haptic output device configured for contact with a forward part of the head of the user and coupled to the display unit” Cho [0037] discloses “the external digital devices … respective located on the left, in front, and on the right of the user wearing the HMD… the external digital devices… outputs the received audio signals… If the audio signals are directional output signals, the HMD 100 detects location information of the external digital devices 200a, 200b and 200c, and outputs the audio signals based on the detected location information”; the “forward part of the head of the user” is inherently disclosed in Cho, the “front” location when a user wearing the HMD.

“a back haptic output device configured for contact with a rear part of the head of the user and coupled to the head support; wherein the front haptic output device and the back haptic output device are interchangeable with each other” Cho [0060] discloses “the HMD 100 can provide a rear view interface 40 that virtually represents location information of an external digital device that is not located within the view angle 102 of the HMD”; the “location information” is the interchangeable outputs signals as claimed.
“a controller that processes directional inputs, determines directional haptic output according to the directional inputs, and controls the haptic output devices to provide the directional haptic output to the front haptic output device or the back haptic output device” Cheong [0182] discloses “the haptic support module may be set to display, on a display” and Cheong [0154] discloses “the haptic support module may be set to output at least one of a directional haptic feedback indicating an area where the object is disposed and a haptic feedback of less than a specific size”.

Cheong and Cho disclose analogous art. However, Cheong does not spell out the “back haptic output” as recited above. It is disclosed in Cho. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cho into Cheong to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 8
“wherein the directional inputs include an environmental feature of interest that is an object in an environment in which the head-mounted display is positioned, and the directional haptic output indicates a direction of the environmental feature of interest is located relative to the user” Cheong [0160] discloses “when an event occurs from an area other than the object, the haptic support module may be set to output a directional haptic feedback indicating a direction in which the object is placed at the event position”.

Claim 10
“wherein the directional inputs include a virtual output of interest that is at least one of the graphical output or an aural output of the head-mounted display, and the directional haptic output indicates a direction in which the virtual output of interest is located within a virtual environment” Cheong [0158] discloses “when at least one object is displayed at a specific position of a display in correspondence to at least one of a moving direction and grip position of the electronic device, the haptic support module may be set to output another haptic feedback in correspondence to an output position of the object”.
Claim 11
“wherein the at least one of the graphical output or the aural output includes the virtual environment, and the controller processes the graphical output or the aural output to determine the virtual output of interest within the virtual output” Cheong [0079] discloses “the input/output interface 140, for example, may output corresponding audio data”.

Claim 17
“a display unit configured to be worn on a head of a user and having a display for providing graphical content to the user; a haptic output device that provides haptic output to the user” Cheong [0494] discloses “HMD device 100a may include a camera and an image display device” and “audio output” is disclosed in Cheong [0076];

“a controller that controls that haptic output device to provide the haptic output; wherein the haptic output device is configured to be moved between a coupled position in which the haptic output device is coupled to the display unit by mating features, and an uncoupled position, in which the haptic output device is separate from the display unit” Cho Figure 1 depicts output device (120) in coupled position with a display unit (152) and two haptic output devices (130a, 130b) at uncoupled positions separated from the display unit (152).

Claim 18
“wherein the haptic output device is removably coupled to the display unit mechanically and electrically” Cheong [0327] discloses “a remote controller mode”.

Claim 19
“a head support that is coupled to the display unit and that surrounds the head of the user to support the display unit on the head of the user, wherein the haptic output device is removably coupled to the head support to be removably coupled to the display unit” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c” and Cheong [0327] discloses “a remote controller mode”.
Claim 20
“wherein the head support is mechanically coupled to the display unit” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c. The HMD device inherently discloses the mechanical connection between the display unit and the head support”.

Claim 21
“wherein the front haptic output device is removably coupled to the display unit by a first mechanical coupling, and the back haptic output device is removably coupled to the head support by a second mechanical coupling” Cho [0028] discloses “the HMD 100 can provide a button or a user interface for paring or communication connection with the external digital devices”.

Claims 2-7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Cheong et al. (US 2015/0293592), hereinafter Cheong, in view of Cho (US 2014/0118631), hereinafter Cho, and further in view of Heubel et al. (US 2019/0163271), hereinafter Heubel.

Claim 2
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output; and wherein the directional inputs include one or more of navigation instructions determined according to a position sensor of the head-mounted display or an environmental feature of interest determined according to an environmental sensor sensing an object in an environment of the head-mounted display” Heubel Figures 11A & 11B depict plural haptic devices including right and left devices, and Heubel [0037] discloses “[h]aptic enabled devices include devices having one or more haptic actuators for delivering a haptic effect to a user… haptic enabled devices may further include one or more processors that may process or interpret a received haptic output signal or haptic output command before delivering an actuation signal to one or more haptic actuators”.
Cheong, Cho, and Heubel disclose analogous art. However, Cheong does not spell out the “right and left devices” as recited above. It is disclosed in Heubel. Henionce, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Heubel into Cheong to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 3
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output, and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output” Heubel Figures 11A & 11B depict plural haptic devices including right and left devices, and Heubel [0037] discloses “[h]aptic enabled devices include devices having one or more haptic actuators for delivering a haptic effect to a user”. 

Claim 4
“wherein the directional haptic output includes a back haptic output that is generated by the back haptic output device, and the controller controls the back haptic output device to provide the back haptic output” Cho [0037] discloses “the external digital devices 200a, 200b and 200c … respective located on the left, in front, and on the right of the user wearing the HMD… the external digital devices… outputs the received audio signals… If the audio signals are directional output signals, the HMD 100 detects location information of the external digital devices … outputs the audio signals based on the detected location information” and Cho [0010] discloses “the audio signal outputs can be provided as 3D audio signals to the user depending on locations of the external digital devices corresponding to the audio signal outputs”, which inherently discloses a back haptic device as claimed.
 
Claim 5
“wherein the directional haptic output includes a front haptic output that is generated by the front haptic output device, and the controller controls the front haptic output device to provide the front haptic output” Cho [0037] discloses “the external digital devices 200a, 200b and 200c … respective located on the left, in front, and on the right of the user wearing the HMD… the external digital devices… outputs the received audio signals… If the audio signals are directional output signals, the HMD 100 detects location information of the external digital devices … outputs the audio signals based on the detected location information” and Cho [0010] discloses “the audio signal outputs can be provided as 3D audio signals to the user depending on locations of the external digital devices corresponding to the audio signal outputs”, which inherently discloses a front haptic device as claimed.

Claim 6
“wherein the directional inputs include navigation instructions, and the directional haptic output provides the navigation instructions to the user” Heubel [0053] discloses “a tilt-input sensor 323 configured for detecting a direction of tilt applied to the haptic enabled device… The direction of tilt is representative of the tilt-based input. The tilt-input sensor 323 detects the tilt-based input and provides a tilt-input
signal to a processor…”.

Claim 7
“a position sensor according to which the navigation instructions are determined for reaching a destination” Heubel [0053] discloses “a tilt-input sensor 323 configured for detecting a direction of tilt applied to the haptic enabled device… The direction of tilt is representative of the tilt-based input. The tilt-input sensor 323 detects the tilt-based input and provides a tilt-input signal to a processor…”.

Claim 9
“an environmental sensor, and the environmental feature of interest is determined by the controller according to the environmental sensor sensing the object” Heubel [0053] discloses “a tilt-input sensor 323 configured for
detecting a direction of tilt applied to the haptic enabled device”.

Claims 12-16 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Cheong et al. (US 2015/0293592), hereinafter Cheong, and further in view of Khoshkava et al. (US 2019/0101986), hereinafter Khoshkava.

Claim 12
“a display unit configured to be worn on a head of a user and having a display for providing graphical content to the user; a haptic output device coupled to the display unit” Cheong [0494] discloses “HMD device 100a may include a camera and an image display device” and “audio output” is disclosed in Cheong [0076];

“a controller controls the haptic output device to provide the health haptic output at a predetermined time interval based on the health input, wherein the predetermined time interval is greater than a frequency of an output pattern of the haptic output device” Khoshkava [0008] discloses “the second electrical signal is a periodic signal having a second frequency, and the first electrical signal is a periodic signal having a first frequency lower than the second frequency” and Khoshkava [0030] discloses “haptic control unit is configured, in response to a determination that the priority level of the communication exceeds the defined threshold, to provide a first electrical signal …, the first electrical signal having a frequency that is in a range of 1 Hz to 500 Hz. … in response to a determination that the priority level of the communication does not exceed the defined threshold, to provide a second electrical signal”.

Cheong and Khoshkava disclose analogous art. However, Cheong does not spell out the “predetermined time interval” as recited above. It is disclosed in Khoshkava. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Khoshkava into Cheong to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 13
“wherein the health input is a breathing instruction, and the health haptic output is a breathing haptic output
instructing the user to take a breath” Cheong abstract discloses “a haptic support module configured to perform at least one of a screen information analysis, an input information analysis”. The nature of data does not carry patent weight, therefore, not cited herein.

Claim 14
“wherein the health input is an exercise instruction, and the health haptic output is an exercise haptic output instructing the user to perform an exercise that is one of a repetition, a series of repetitions, or a timed interval exercise” Cheong [0567] discloses “[o]perations performed by a module, a programming module, or other components according to various embodiments of the present disclosure may be executed through a sequential, parallel, repetitive or heuristic method”.

Claim 15
“wherein the exercise haptic output is provided at a predetermined time interval measured from a previous time or completion of a previous exercise” Cheong [0174] discloses “the haptic support module may be set to execute a function related to a keyword or a function related to the object in correspondence to at least one of the duration time, pressure magnitude, touch area”.

Claim 16
“sensors, wherein the exercise haptic output is provided at the predetermined time interval measured from completion of the previous exercise, and the completion of the exercise is determined with the controller and the sensors” Cheong [0059] discloses “a tactile feedback output that is outputted through at least one haptic sensor, haptic device, or haptic sheet”.

Claim 24
“wherein the predetermined time intervals is based on a physiological condition of the user” Cheong [0128] discloses “a biometric sensor” that provides data of the user physiological condition.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant's arguments filed May 23rd 2022 have been fully considered but they are not persuasive.
	35 USC §112(b)
	In the outstanding Office action, claims 1-11 are rejected for the indefinite feature of “wherein the front haptic output device and the back haptic output device are interchangeable with each other”. It is unclear if the haptic output devices are interchangeable?
	Applicant cites paragraph [0032] of the Specification of the present invention in traversing the rejections. However, paragraph [0032] clearly recites “[t]he haptic output pattern for a given purpose may also vary by time or other considerations.” Evidently, the output patterns of haptic output devices are interchangeable, not haptic output devices.
	Further, paragraph [0041] of the Specification of the present invention, as cited by the applicant, clearly discloses “the haptic output device 118 is intended to be easily removed, replaced, and/or interchanged from the head-mounted display 100 by the user.” Accordingly, the haptic output device is interchangeable with the head-mounted display, there is no mention of front/back haptic output devices interchangeable. Although either a front or a back haptic output device can be replaced, there is no mention of replacing a front haptic output device with a back haptic output device.
	Still further, the argument of “clearly distinguishes” “haptic output device” and the “haptic output” is not persuasive because claim 1 limitation 5 recites “the front haptic output device and the back haptic output device are interchangeable with each other”, phrase “haptic output” is nowhere found.

	35 USC §103
Claim 1 and dependent claims
Applicant argues that “Cho discloses a device that has a left audio channel and a right audio channel, and further discloses that a user can view external devices while wearing the HMD. Cho does not or suggest that the HMD of Cho includes ‘a front haptic output device’ as recited in claim 1.” Said argument is not persuasive.
Cho indeed discloses a left and a right audio channel. However, Cho also discloses “the external digital devices … respective located on the left, in front, and on the right of the user wearing the HMD… the external digital devices… outputs the received audio signals… If the audio signals are directional output signals, the HMD 100 detects location information of the external digital devices 200a, 200b and 200c, and outputs the audio signals based on the detected location information”, which inherently indicates front haptic output devices.
Particularly, when external digital devices connect to the front of the user’s head mount device, it is coupled with the HMD display unit. In claim 1, the front haptic output device is never specifically recited as located at or part of the front part of the HMD housing. Same rationale applies to the arguments with respect to the back haptic output device.
Subsequently, applicant argues that “the front haptic output device and the back haptic output device are interchangeable with each other” feature. Said argument is not persuasive because the argued feature is unclear. The exemplary prior art excerpt is cited for the examination purpose until further clarification provided. See rejections under 35 USC §112(b) for details.
	Claim 17 and dependent claims
Applicant argues that “Cho discloses audio channels, not haptic output devices, that are coupled to a
display unit.” Said argument is not persuasive. Claim 17 is rejected for Cheong in combination of Cho. Although Cho does not spell out the wording “haptic output device”, said feature is disclosed in Cheong.

Claim 12 and dependent claims
Applicant traverses that “the Office asserts that Khoshkava discloses the features of claim 12 directed to a ‘predetermined time interval’ and its relation to ‘a frequency of an output pattern of the haptic output device.’” Specifically, applicant argues that “Khoshkava does not disclose or suggest controlling ‘the haptic output device to provide the health haptic output at a predetermined time interval based on the health input, wherein the predetermined time interval is greater than a frequency of an output pattern of the haptic output device,’ as recited in claim 12.” Said argument is not persuasive.
Although applicant disagrees of the interpretation of a predetermined time interval related to a frequency of an output pattern of the haptic output device, applicant fails to indicate what is the nature of the recited “predetermined time interval.” In paragraphs [0008] and [0030] of Khoshkava, “frequency” and “threshold” are both spelled out for “periodic signals”, which inherently discloses the “predetermined time interval” as argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175